DETAILED ACTION
	This action is in response to the applicant’s reply filed on July 28, 2021. Claims 55-69 are pending and addressed below.  

Response to Arguments
Applicant's arguments filed July 28, 2021 have been fully considered but they are not persuasive. 
Regarding claim 55, Applicants have argued that Conn, US 2011/0180330 (hereinafter Conn) fails to anticipate the limitations of claim 55. In particular, applicants indicate that Conn does not provide the flexibly to bore a selected diameter and can only bore a single diameter hole as there is only one operational position of the wings (70) which is that of the extended position, as this is the position wherein the actuating shaft (30) is fully inserted into the bit body (50) and in said position transmit torque and rotational impact to the bit body.  The Examiner disagrees with this position.
In regards to the ability of Conn to disclose a driver configured to engages a guide device in a selected one of a plurality of engagement positions, Conn clearly meets these limitations. Specifically, Conn discloses the driver (20, 30), including the drive coupler (20) attached to the actuating shaft (30), engages the guide device (body 50) in two positions. These two engagement positions can be seen in Figures 1 and 2. Figure 1 clearly shows the driver (20, 30) engaged in the guide device (50) when the wings (70) are extended and Figure 2 clearly shows the driver (20, 30) engaged in the guide device (50) when the wings (70) are retracted.
Further, applicants indicate that Conn does not disclose the ability to perform drilling in either one of the first and second engagement positions, corresponding to respective selected bore diameters. However, Conn clearly states that wings (arms 70) may travel from the extended position, shown in Fig 1, to the retracted position, shown in Fig 2, and back again repeatedly in order to effect an underreaming function (par [0037]). There is no indication by Conn that the drilling is not performed when the wings (70 are retracted. In fact, the center actuating shaft (30) portion of the driver (20, 30) includes an extend step surface (38) and a retract step surface (42) with a ramp angle surface (40) extending between the extend step surface (38) and a retract step surface (42) for transferring between the extend step surface (38) and 42). The drive coupler device (20) which is an integral part of center actuating shaft (30) act as the adapter to which the down hole hammer, drill rod for hydraulic hammer, or any other means to impart rotational torque, impact energy, vibration, or linear feed force may be used to move (for instance rotate or advance) center shaft (30) (Conn, par [0045]) and rotational torque is imparted to wings (70) by the means of the contact surfaces (42, 44, and 38) (Conn, par [0046]). Furthermore, Conn clearly discloses moving wings (70) between extended and retracted positions during drilling (Fig 1, 2) which would necessarily create a reduced bore dimeter when drilling in a retracted position and an larger bore diameter when drilling in an extended position. Clearly, Conn discloses all of the limitations of claim 1. 
Regarding claims 56-69, the arguments as presented above with respect to claim 55 are equally applicable to claims 56-69.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 55-69 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conn, US 2011/0180330 (hereinafter Conn).
Claim 55: Conn discloses a drilling system (methods of drilling and underreaming, see abstract), comprising: 
a driver (drive coupler 20, which may be an integral part with center actuating shaft 30) for connection to a drilling rod configured to impart drilling action to the driver (drive device coupler 20 is the adaptor to which a down hole hammer, drill rod for hydraulic hammer, or any other means to impart rotational torque, impact energy, vibration, or linear feed force may be used to move center shaft 30, par [0045]);
a guide device (bit body 50);
at least one wing (arms 70) mounted to the guide device (50), the at least one wing (70) capable to acquire an extended position (extended positon, Fig 1) to configure the drilling system to drill an extended diameter bore (extended positon, Fig 1) and a retracted position (retracted positon, see Fig 2) 70 may travel from the extended position, Fig 1, to the retracted position, Fig 2, and back again repeatedly in order to effect an under reaming function, par [0037]);
the driver (drive coupler 20 attached to actuating shaft 30) configured to engage the guide device (body 50) in a selected one of plurality of engagement positions, including a first engagement position (see Fig 1) in which the at least one wing (70) is in the extended position and a second engagement position (see Fig 2) in which the at least one wing (70) is in the retracted position (arms 70 may travel from the extended position, see Fig 1, to the retracted position, see Fig 2, and back again repeatedly in order to effect an underreaming function, par [0037]);
in either one of the first and second engagement positions (see Figs 1 and 2) the driver (20/30) configured to communicate the drilling action imparted by the drilling rod to the guide device to drill a bore of a selected one of the extended or retracted diameter (bit body 50 may transfer torque to and/or serve as a guide for arms 70, arms 70 may travel from the extended position, see Fig 1, to the retracted position, see Fig 2, and back again repeatedly in order to effect an underreaming function, par [0037], when arms 70 are extended the bore diameter is necessarily larger than when arms 70 are in a retracted position).
Claim 56: Conn discloses the drilling action imparted by the drilling rod includes a rotational drilling motion (drive device coupler 20, an integral part of center actuating shaft 30, may be the adapter to which a down hole hammer, drill rod for hydraulic hammer, or other means to impart rotational torque, impact energy, vibration, or linear feed force may be used to move (for instance rotate or advance) center shaft 30, par [0045]).
Claim 57: Conn discloses the drilling action includes a hammering action (drive device coupler 20, an integral part of center actuating shaft 30, may be the adapter to which a down hole hammer, drill rod for hydraulic hammer, or other means to impart rotational torque, impact energy, vibration, or linear feed force may be used to move (for instance rotate or advance) center shaft 30, par [0045]).
Claim 58: Conn discloses the drilling system has a rotational axis (longitudinal axis), the driver (20/30) moving along the rotational axis (longitudinal axis) with relation to the guide device (50) to pull out from the first engagement position (extended position, Fig 1) and acquire the second engagement Fig 2) (arms 70 may travel from the extended position, Fig 1, to the retracted position, Fig 2, and back again repeatedly in order to effect an underreaming function, par [0037], arms 70 may be deployed by the linear (e.g. axial) force applied to center actuating shaft 30 and transferred to bit body 50, Fig 1, 2, par [0049], claim 20).
Claim 59: Conn discloses the drilling system has a rotational axis (longitudinal axis), the driver (20/30) configured for moving about the rotational axis (longitudinal axis) with relation to the guide device (5) to selectively engage or pull-out of one of the engagement positions (drive device coupler 20, an integral part of center actuating shaft 30, may be the adapter to which a down hole hammer, drill rod for hydraulic hammer, or any other means to impart rotational torque, impact energy, vibration, or linear feed force may be used to move, for instance rotate or advance, center shaft 30, par [0045]).
Claim 60: Conn discloses the driver (20/30) and the guide device (50) are configured in the first and in the second engagement positions (Fig 1, 2) to lock the at least one wing (70) in the extended position (arm 70 is extended in Fig 1) and the retracted position (arm 70 is retracted in Fig 2), respectively (undercut section 34 may have a specified diameter, and may have a size sufficient to allow a spring retainer (not shown) to be collapsed for assembly and disassembly, and to be positioned to keep arm 70 engaged in the retracted position, par [0038], [0041], [0043], arms 70 may be engaged by means of contact with surfaces 88, 42, 44, and 38, at full deployment, arms 70 may be kept from deploying further by means of surfaces 84 and 58, referred to as the "stop pocket, par [0049]).
Claim 61: Conn discloses wherein the driver (20/30) is configured to cause displacement of the at least one wing (70) from the extended position (Fig 1) to the retracted position (Fig 2) when the driver (20/30) pulls-out of the first engagement position and acquires the second engagement position (center actuating shaft 30 is pulled out in Fig 2 and the arms 70 are retracted, Fig 1, 2, par [0035], [0037], [0041]-[0043]).
Claim 62: Conn discloses the drilling system comprises a plurality of wings (arms 70) (Fig 1, 2, par [0036]).
Claim 63: Conn discloses the wings are equispaced about a periphery of the guide device (arms are spaced equally around the under reaming device 10, see Fig 1, 2, par [0036]
Claim 64: Conn discloses the at least one wing (arms 70) includes a drilling face (perpendicular face 78, Fig 3, 9a), in the first engagement position (see Fig 1) the drilling face being extended outwardly from a periphery of the guide device (50) to achieve the extended diameter bore (perpendicular face 78 of arms 70 is extended outwardly from body 50, shown in Fig 1, par [0042]), in the second engagement position (Fig 2) the drilling face (78) being retracted relative to the position it acquires in the first engagement position (Fig 1) to achieve the reduced diameter bore (arms 70 are retracted as shown in Fig 2)  bit body 50 may transfer torque to and/or serve as a guide for arms 70, arms 70 may travel from the extended position, see Fig 1, to the retracted position, see Fig 2, and back again repeatedly in order to effect an underreaming function, par [0037], when arms 70 are extended the bore diameter is necessarily larger than when arms 70 are in a retracted position, see Fig 1, 2).
Claim 65: Conn discloses the at least one wing moves pivotally between the extended position and the retracted position (arms 70 pivot inwardly along the retract step surface 42 and outwardly along the extended step surface 38, Fig 4, 5, par [0038]-[0039]).
Claim 66: Conn discloses the driver is configured to engage the at least one wing to lock the at least one wing in a selected one of the extended position and retracted position.
Claim 67: Conn discloses a wing (arms 70) configured for use with the drilling system as defined in claim 55 (arms 70, see Fig 9a-9c, par [0042]).
Claim 68: Conn discloses a guide device (body 50) configured for use with the drilling system as defined in claim 55 (body 50, Fig 16A-16D, par [0020], [0047]-[0048]).
Claim 69: Conn discloses a driver (drive coupler 20, which may be an integral part with center actuating shaft 30) configured for use with the drilling system as defined in claim 55 (Fig 3-6, 17, par [0038]-[0039]).

Conclusion
Claims 55-69 are rejected. No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676